Title: Benjamin Galloway to Thomas Jefferson, 2 June 1815
From: Galloway, Benjamin
To: Jefferson, Thomas


          Dear Sir. Hagers Town June 2d 1815.
          I was detained some weeks longer in Ann Arundel than I expected, when I wrote the letter to you and which was dated 9th of April last past. On my return homewards; I called at Washington: when I was told by mr Tench Ringgold, that he had forwarded to me at Hagers Town, your letter: supposing that I was still there. It afforded strong presumptive proof that you were in the enjoyment of good health, as you informed me that you should in a few weeks, commence a journey of 90 Miles to the Southward of Monticello. Of the “mens sana” I had before me a plain and positive proof: but, I was rendered doubly happy to learn, that the “in corpore sano” was not wanting: the two choicest blessings, that can attend any person: but more especially so, One, in So advanced a stage of life, as that, to which, you, Sir, have arrived—
          The near approach of that ever-memorable day of the year, July 4th has induced me to postpone my intended visit to you: I now propose to leave home on the 22d or 23d of June: and will probably arrive at your Mansion on the 27th or 28th—I shall not travel more than about 35 miles per day: and as I am informed, that the distance from Hagers Town to Monti Cello is not more than 152½ miles: should the weather not be unfavourable, I shall probably accomplish my Journey in the time above mentioned.
          To say, that I was well pleased to hear, that Napoleon had re-ascended the French Throne, would not be making use of language sufficiently strong, to convey an adequate idea of the feelings I experienced, on the receipt of the glorious Tidings.
          The United States, were, at that very moment (I so declared my opinion; and I verily thought so) placed in as perilous a situation, as they had almost ever been at any period of the war of the revolution,—That, Napoleon, is ambitious: that, he may desire to extend his conquests; (tho he is said to have published a declaration in the most positive terms, counteracting the effects of such a suspicion) may be All true: but, nevertheless: I still rejoice de die in diem; and am exceeding glad that the Bourbon family have been obliged, once more, to retreat, pede cito—When peace was established among the european belligerents, I was greatly apprehensive least the Prince Regent of England, might possess that degree of influence in the French Councils, as to prevail on Lewis the 18th to assist him with a very formidable body of Land Forces, for the diabolical purpose of trying to subjugate our beloved Country; and, of re-annexing to the British Crown: nor, have I particle of doubt on my mind; that such a combined force, would be most cheerfully aided, and assisted, by a considerable body of that description of people among us, who have been pleased to nick-name themselves “The Friends of Peace.” I hope, and pray, that I may have formed an erroneous judgment: but certain and very many appearances and notions to the Eastward, and elsewhere, have powerfully strengthened and amply justified a suspicion at Least; that so abominable, so infamous a line of conduct, would be pursued by the Hartford Convention Men, and Their Setters On: that I trust, and believe, it argues no want of charity to think, the Pickle Herrings and Co; would go all lengths, sooner than not wreck their vengeance on the now dominant Party. I presume that I shall pass thro Milton in my way to Monticello? I mean to travel the road from Hagers Town to Winchester, then to Woodstock where I am instructed  that a road will present itself, which leads direct to Monticello, and abounding with good and convenient Stages. General Ringgold informs me, that he expects Mr Geo Hay, the father of Mrs R at fountain rock in a few days—
          I am with great deference, respect and a lively regard
          Dear Sir Yrs &Benjamin Galloway
        